Duckworth, Chief Justice,
dissenting. I dissent upon the ground that this court has repeatedly held, under the statutes authorizing one to request in writing an appropriate charge, that *709a right is conferred to have the judge charge in the exact language contained in such request, and this right is not protected by the mere fact that in the language chosen by the judge he has covered the substance of the request. The decisions on this question are in conflict, but the oldest decision, Terry v. State, 17 Ga. 204, sustains this dissent and many decisions follow that ruling. See Lamb v. Girtman, 26 Ga. 625, and Werk v. Big Bunker Hill Mining Corp., 193 Ga. 217 (17 S. E. 2d, 825).